DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 22-23, 26, 28-30, 34-36, 39 and 41 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Faxer et al., US 2021/0143870 A1 (Faxer hereinafter).
Here is how the reference teaches the claims.
Regarding claim 22, Faxer discloses user equipment (UE) m a wireless communication system (FIG. 10A is a block diagram illustrating an example embodiment of a wireless device; see Faxer, paragraph [0171]), the UE comprising:
a transceiver configured to receive, from a base station (The wireless device includes transceiver 1010, processing circuitry 1020, memory 1030, and power source 1040. In some embodiments, transceiver 1010 facilitates transmitting wireless signals to and receiving wireless signals from wireless network node 120 (e.g., via an antenna); see Faxer, paragraph [0172]), configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]),
the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS; see Faxer, paragraph [0157]); and
a processor operably coupled to the transceiver (Processing circuitry 1020 includes any suitable combination of hardware and software implemented in one or more integrated circuits or modules to execute instructions and manipulate data to perform some or all of the described functions of the wireless device; see Faxer, paragraph [0173]), the processor configured to:
identify CSI associated with at least two CSI-RS resources from the CSI-RS resource set (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0158], “In some embodiments, wireless device 110 may be preconfigured with a set of CSI-RS resources and a schedule for measuring the CSI-RS resources”); and
determine a CSI report to include a CSI reference signal resource indicator (CRI) indicating the at least two CSI-RS resources associated with the identified CSI (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”),
wherein the transceiver is further configured to transmit, to the base station, the determined CSI report (At step 922, the UE transmits a CSI report to one or more network nodes; see Faxer, paragraph [0164]. Also see Fig. 9),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers; see Faxer, paragraph [0064]), and wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 23, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 26, Faxer discloses wherein:
the CSI report includes a CSI reference signal resource indicator (CRI), a rank indicator (RI), a channel quality indicator (CQI), and a precoding matrix indicator (PMI), or
the CSI report includes the CRI, the RI, the CQI, the PMI, and a layer indicator (LI) (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 28, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).
Regarding claim 29, Faxer discloses a base station m a wireless communication system (FIG. 11A is a block diagram illustrating an example embodiment of a network node; see Faxer, paragraph [0107]), the base station comprising:
a transceiver (see Faxer, Fig. 11A, elements 120 and 1110) configured to:
transmit, to a user equipment (UE) configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]), the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS.; see Faxer, paragraph [0157]); and
receive, from the UE, a CSI report including a CSI reference signal resource indicator (CRI) indicating at least two CSI-RS resources associated with a CSI (The UE is generally required to update each new CSI report whether it is reported periodically or aperiodically; see Faxer, paragraph [0036]. Also see paragraph [0037], “As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource,  corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI)” and paragraph [0073], “The user equipment comprises processing circuitry (1020) operable to select at least two CSI-RS resources from the CSI-RS resource set, determine a preferred precoder matrix for each of the selected CSI-RS resources, and transmit a CSI report indicating each of the selected CSI-RS resources”),
wherein the at least two CSI-RS resources are from the CSI-RS resource set (The user equipment is configured with two or more CSI-RS resources in a CSI-RS resource set; see Faxer, paragraph [0064]),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers; see Faxer, paragraph [0064]), and
wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 30, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 34, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).
Regarding claim 35, Faxer discloses a method of a user equipment (UE) in a wireless communication system (FIG. 10A is a block diagram illustrating an example embodiment of a wireless device; see Faxer, paragraph [0171]), the method comprising:
receiving, from a base station (The wireless device includes transceiver 1010, processing circuitry 1020, memory 1030, and power source 1040. In some embodiments, transceiver 1010 facilitates transmitting wireless signals to and receiving wireless signals from wireless network node 120 (e.g., via an antenna); see Faxer, paragraph [0172]), configuration information for a channel state information reference signal (CSI-RS) resource set comprising CSI-RS resources (The method may begin at step 910, where the UE obtains a CSI report configuration. For example, in some embodiments wireless device 110 may receive a report configuration from network node 120. The CSI report configuration may include any suitable configuration information for instructing the UE how to measure CSI-RS resources and how to report the measurements to the network node; see Faxer, paragraph [0153]), the CSI-RS resources grouped into a first group and a second group (At step 912, the UE may receive an instruction to measure a set of CSI-RS resources. For example, wireless device 110 may receive an instruction from network node 120 to measure CSI-RS on a set of N CSI-RS resources. In some embodiments, each CSI-RS resource may carry one or more CSI-RS; see Faxer, paragraph [0157]);
identifying CSI associated with at least two CSI-RS resources from the CSI-RS resource set (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0158], “In some embodiments, wireless device 110 may be preconfigured with a set of CSI-RS resources and a schedule for measuring the CSI-RS resources”);
determining a CSI report to include a CSI reference signal resource indicator (CRI) indicating the at least two CSI-RS resources associated with the identified CSI (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”); and
transmitting, to the base station, the determined CSI report (At step 922, the UE transmits a CSI report to one or more network nodes; see Faxer, paragraph [0164]. Also see Fig. 9),
wherein the CSI associated with the at least two CSI-RS resources is identified based on a resource pair that consists of one resource from the first group and one resource from the second group (The method comprises selecting at least two CSI-RS resources from the CSI-RS resource set, wherein each of the at least two selected CSI-RS resources are associated to a set of spatially multiplexed layers; see Faxer, paragraph [0064]), and
wherein the CRI indicates the resource pair for the CSI associated with the at least two CSI-RS resources (At step 916, the UE selects at least two CSI-RS resources from the set of CSI-RS resources. For example, wireless device 110 may select a subset K of CSI-RS from a set of N CSI-RS. K is less than or equal to N (e.g., in some embodiments the subset may include the entire set) and greater than or equal to . Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs); see Faxer, paragraph [0160]. Furthermore, each TRP may use either non-precoded CSI-RS or a set of beamformed CSI-RS. In the latter case, each TRP is associated with a number of CSI-RS resources that is selected with a CRI by the UE; see Faxer, paragraph [0208]).
Regarding claim 36, Faxer discloses wherein:
the CSI report includes a rank indicator (RI) field (CSI report includes PMI, rank indication (RI) and CQI; see Faxer, paragraph [0024]), and
the RI field corresponds to two Rls for the CSI associated with the at least two CSI-RS resources (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 39, Faxer discloses wherein:
the CSI report includes a CSI reference signal resource indicator (CRI), a rank indicator (RI), a channel quality indicator (CQI), and a precoding matrix indicator (PMI), or
the CSI report includes the CRI, the RI, the CQI, the PMI, and a layer indicator (LI) (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]).
Regarding claim 41, Faxer discloses wherein:
the CSI-RS resource set comprises non-zero power (NZP) CSI-RS resources for channel measurement (a UE is configured to measure on a number of non-zero power (NZP) CSI-RS resources, where each CSI-RS resource comprises a number of CSI-RS antenna ports; see Faxer, paragraph [0131]), and
an interference measurement for the CSI is based on CSI interference measurement (CSIIM) resource (Option 1 uses a single CSI process with K>I CSI-RS resources. Channel measurement and inter-TP interference measurement can be flexibly configured based on the selection of these K CSI-RS resource for different hypothesis; see Faxer, paragraph [0200]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 25, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faxer et al., US 2021/0143870 A1 (Faxer hereinafter), as applied to the claims above and further in view of Huang et al., US 2018/0302139 A1 (Huang hereinafter).
Here is how the references teach the claims.
Regarding claims 25, 32 and 38, Faxer discloses the UE of claim 22, the base station of claim 29 and the method of claim 35. Faxer further discloses the following features.
Regarding claim 25, wherein:
the processor is further configured to identify CSI associated with a single CSI-RS resource from the first group or the second group (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0133], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource”),
the CSI report further includes a CRI indicating the single CSI-RS resource for the CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Regarding claim 32, wherein:
the CSI report further includes a CRI that indicates a single CSI-RS resource for a CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Regarding claim 38, further comprising:
identifying CSI associated with a single CSI-RS resource from the first group or the second group (The CSI report configuration may include an indicator with values 1, 2, or 3. If the indicator value is 2, for example, then the UE reports CSI information (e.g., PMI/CQI/RI) for two CSI-RS resources; see Faxer, paragraph [0154]. Also see paragraph [0133], “Each Resource Setting may comprise a set of multiple CSI-RS resources, or they may comprise a set of a single CSI-RS resource”),
wherein the CSI report further includes a CRI indicating the single CSI-RS resource for the CSI associated with the single CSI-RS resource (As part of the CSI reporting procedure, the UE may select a preferred CSI-RS resource, corresponding to a preferred transmit beam, with a CSI-RS resource indicator (CRI); see Faxer, paragraph [0037]. Also see paragraph [0160], “Wireless device 100 may select the subset according to any of the examples or embodiments described above. For example, selecting the subset of CSIRS resources may comprise selecting a plurality of CSI-RS resource indicators (CRIs)”), 
Faxer does not explicitly disclose the following features.
Regarding claim 25, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
Regarding claim 32, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
Regarding claim 38, and wherein a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource.
In the same field of endeavor (e.g., communication system) Huang discloses a method for transmitting channel state information that comprises the following features.
Regarding claim 25, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
Regarding claim 32, and a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
Regarding claim 38, and wherein a rank indicator (RI) field corresponds to a single RI for the CSI associated with the single CSI-RS resource (In a current protocol, each CSI progress corresponds to one CSI-RS resource, and one RI and one CQI/PMI are fed back in one CSI progress; see Huang, paragraph [0134]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding transmitting channel state information into the method related to a user equipment reporting channel state information of Faxer. The motivation to do so is to prevent the occurrence of an increase in decoding complexity, power consumption and a decoding error at an evolved NodeB (eNB) (see Huang, paragraphs [0002] and [0005]).

Allowable Subject Matter
Claims 24, 27, 31, 33, 37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/28/2022